Hammond, D. J.,
(charging jury.) It being an undisputed fact in this case that the plaintiff was provided with the money to pay the fare demanded by the conductor, it was his duty to have paid it if he desired to continue his journey in that train, whatever may have been his rights under the special contract he seeks to prove in this case; and the regulation of the company requiring the conductor to eject a passenger who refuses to pay the conductor’s rates was not unreasonable. Whatever injury the plaintiff received was the direct result of his refusal to comply with this reasonable regulation, was not the result of the breach of any contract made for his carriage, and he cannot complain of injuries so received unless you *586find that unnecessary force was used in expelling Mm; and then, on the undisputed facts of the ease, the resistance he offered to the conductor would contribute to those injuries to that extent, that, in this case, he would be entitled to recover nothing on that score. And now, on the undertaking of the defendant’s counsel that a verdict may be entered up for the money paid by the plaintiff for the extra tickets, if the court shall conclude, on the motion for a new trial, or on further consideration without such motion, that the plaintiff in this action is entitled to it, you are instructed to find for the defendant company.
The court added that it was his opinion, and it was proper to express it, that, in consideration of the extreme age of this lady and gentleman, the conductor should have exercised a discretion he clearly had to not enforce the rule, by taking them at least to Collierville, where they could have had better accommodations than at the place he put them out; but this was, strictly, only a privilege or courtesy to be shown to old age, and not a legal right. , •